PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            ___________

                No. 11-3288
                ___________

      UNITED STATES OF AMERICA

                       v.

             MARK ZABIELSKI,
                          Appellant
               __________

On Appeal from the United States District Court
   for the Western District of Pennsylvania
          (D.C. No. 10-cr-00044-001)
  District Judge: Honorable Nora B. Fischer
                 ___________

           Argued October 24, 2012
  Before: HARDIMAN, GREENAWAY, JR.
       and VANASKIE, Circuit Judges.

             (Filed: April 3, 2013)
Laura S. Irwin [Argued]
Rebecca R. Haywood
Barbara K. Swartz
Office of United States Attorney
700 Grant Street
Suite 4000
Pittsburgh, PA 15219
       Attorneys for Appellee

Renee Pietropaolo [Argued]
Linda E. J. Cohn
1001 Liberty Avenue
1500 Liberty Center
Pittsburgh, PA 15222
       Attorneys for Appellant

                       ____________

                OPINION OF THE COURT
                     ____________

HARDIMAN, Circuit Judge.

        In United States v. Booker, 543 U.S. 220 (2005), the
Supreme Court held that the United States Sentencing
Guidelines could not constitutionally be applied as diktats.
Rather than scrap the Guidelines entirely, the Court left them
intact as advisory and trial judges may vary from them, within
reason, after applying the relevant provisions of 18 U.S.C. §
3553(a). Before doing so, it is important that trial judges
accurately calculate the Guidelines range and correctly rule
on departure motions. Failure to accomplish either of these
tasks typically will cause us to vacate and remand for




                                 2
resentencing. In some cases, however, the procedural error
committed by the sentencing court is so insignificant or
immaterial that prudence dictates that we hold such error
harmless. Because we view this appeal as one of those cases,
we will affirm Appellant Mark Zabielski‘s judgment of
sentence.

                               I

       On December 9, 2009, Zabielski robbed his hometown
PNC Bank in West Newton, Pennsylvania. In an effort to
disguise his appearance, he wore clothes that belonged to his
stepfather and altered his visage. Footage from PNC‘s
security tapes demonstrates that Zabielski entered the bank
calmly and did ―not appear to be confused, disoriented, or
otherwise mentally adrift.‖ App. 140–41.

       Zabielski approached the teller and handed her a note
that read: ―$10,000.‖ The teller, confused by the note, asked
Zabielski if he wanted to withdraw the funds from his
checking or savings account. He replied: ―You don‘t
understand. I need the money now. You have two minutes.‖
PSR ¶ 4; App. 142.

        Looking down, the teller noticed a bulge in Zabielski‘s
jacket pocket, which gave her the impression that Zabielski
might have been carrying a gun or a knife. The teller took
$4,767 in cash from her drawer, along with some bait money,
but she decided not to give the bait money to Zabielski for
fear of what he might do if he discovered it.

       Zabielski later told several people about the robbery,
including his mother, who convinced him to return the
money. He mailed $3,790 to the bank from a separate town,




                              3
in a package addressed both to and from the bank he robbed,
after first cleaning the money with alcohol.

        Images from the bank security cameras were provided
to the local media, and Zabielski was quickly identified as the
culprit. When authorities interviewed Zabielski on December
11, 2009, he denied having committed the robbery and lied
about where he had been at the time of the crime. A grand
jury in the Western District of Pennsylvania indicted
Zabielski on one count of bank robbery in violation of 18
U.S.C. § 2113(a) on March 16, 2010, and he pleaded guilty a
year later.

       The Presentence Investigation Report (PSR) prepared
by the United States Probation Office assigned Zabielski a
total offense level of 21, which included a two-level
enhancement for making a threat of death during the
commission of the robbery pursuant to § 2B3.1(b)(2)(F) of
the Guidelines. With an offense level of 21 and a criminal
history category of I, Zabielski‘s advisory Guidelines range
was 37 to 46 months‘ imprisonment. Zabielski objected to
the two-level enhancement, arguing that he had not made a
threat of death. According to Zabielski, his correct offense
level was 19, which would have yielded an advisory
Guidelines range of 30 to 37 months‘ imprisonment. The
District Court determined that the threat of death
enhancement was appropriate in the circumstances of the
case.

      Zabielski also requested a downward variance. He
argued that he suffered from bipolar disorder and had
resumed treatment since the robbery, but claimed he would




                              4
not receive effective treatment in prison.1 During the
sentencing hearing, Zabielski provided the District Court with
a psychological evaluation and letters from friends and family
describing his mental illness, his behavior when he was not
taking medication, and the improvement in his behavior when
he was managing his illness correctly. Zabielski also
introduced a statement regarding bipolar disorder from the
National Institute of Mental Health and testimony suggesting
that, based on the many individuals with mental illness at
Federal Bureau of Prisons (BOP) facilities and the BOP‘s
limited mental health resources, he might not receive the
treatment he needed in prison.

        The Government argued that Zabielski should receive
a within-Guidelines sentence of 37 to 46 months‘
imprisonment. It disputed Zabielski‘s claim that he would
not be able to receive proper treatment in prison. It also
presented evidence demonstrating that Zabielski had
previously engaged in criminal conduct. FBI Agent Michael
Nealon testified that he interviewed one of Zabielski‘s ex-
girlfriends during the investigation, and that she claimed
Zabielski had tried to kick her down the stairs. Another ex-
girlfriend also had filed assault charges against Zabielski, but
those charges were nol prossed upon Zabielski‘s completion
of a domestic abuse counseling program. Agent Nealon
learned from a third ex-girlfriend that Zabielski had likely
broken into a house and stolen items, a claim that was
supported by pawn shop tickets for the stolen items bearing

       1
         Zabielski moved for downward departures based on
similar grounds. He does not challenge on appeal the District
Court‘s denial of those motions, except to request
reconsideration in the event of remand.



                               5
Zabielski‘s name and driver‘s license number. One of
Zabielski‘s ex-girlfriends also told Agent Nealon that
Zabielski had pawned his stepfather‘s firearms. Pawn shop
tickets supported this claim, as well.

       After hearing arguments from both sides, the District
Court conducted a thorough examination of the 18 U.S.C.
§ 3553(a) factors. It considered Zabielski‘s prior criminal
conduct, his lack of respect for his community, the serious
nature of his crime, the need to deter Zabielski and others
from future criminal conduct, and the need to protect the
public from further crimes that he might commit. The
District Court acknowledged that Zabielski had a history of
mental illness, but found that it did not justify a downward
variance. The sentencing judge also expressed concern that
Zabielski was unable to ―keep [himself] sober and on [his]
medications.‖ App. 306. She remarked: ―You say that you
quit drugs, and I applaud you for that, but I think that the
drugs in the past may have had some impact on your current
diagnosis.‖ App. 309–10.

       The District Court also explained that, contrary to
Zabielski‘s suggestion, he would receive adequate treatment
in a BOP facility:

      [T]he BOP, in my estimation, can treat your
      bipolar disorder. They can treat your diabetes.
      They do have the medications available to
      you. . . . You have a history of depression,
      anxiety, and panic disorders as well. I think
      those can be addressed at the BOP. And in my
      estimation, the BOP generally goes beyond
      community standards for mental health. So, I
      think whatever you‘re going to get in a facility



                             6
       is better than you could get in West Newton,
       especially if you‘re not working full-time, and if
       you don‘t have [an insurance] card, and you
       don‘t have the money, because you‘re not
       working to pay for the medications.

App. 309–10.

        Consistent with its review of the § 3553(a) factors, the
District Court denied Zabielski‘s request for a downward
variance. After hearing Zabielski‘s allocution, however, the
District Court changed course. Finding that Zabielski was
sincerely remorseful, the District Court sentenced him to 24
months‘ incarceration, a downward variance of thirteen
months below the bottom of his Guidelines range and six
months below the bottom of the range he requested. In spite
of this lenient sentence, Zabielski appealed.

                              II2

       Although Zabielski raises a congeries of arguments,
the crux of his appeal is that the District Court committed
procedural error when it applied a two-level threat of death
enhancement. Because we hold that any error by the District
Court was harmless, we will affirm Zabielski‘s judgment of
sentence.




       2
         The District Court exercised jurisdiction under 18
U.S.C. § 3231. Because Zabielski appeals a final judgment of
conviction and sentence, we have jurisdiction pursuant to 28
U.S.C. § 1291 and 18 U.S.C. § 3742(a).



                               7
                               A

       In reviewing the District Court‘s sentence, we first
consider whether the Court committed a significant
procedural error, such as improperly calculating the
Guidelines range. United States v. Tomko, 562 F.3d 558, 567
(3d Cir. 2009) (en banc). We exercise plenary review over
the District Court‘s interpretation and application of the
Guidelines, United States v. Figueroa, 105 F.3d 874, 875–76
(3d Cir. 1997), we review determinations of fact for clear
error, United States v. Thomas, 327 F.3d 253, 255 (3d Cir.
2003), and we ―give due deference to the district court‘s
application of the guidelines to the facts,‖ id. (quoting 18
U.S.C. § 3742(e)). Even if we determine that the District
Court committed procedural error, however, we may still
uphold its sentence if the error was harmless. See United
States v. Flores, 454 F.3d 149, 162 (3d Cir. 2006); see also
Puckett v. United States, 556 U.S. 129, 141 (2009) (noting
that procedural errors at sentencing are ―routinely subject to
harmlessness review‖).

       Although all bank robberies involve some threat of
harm, see Thomas, 327 F.3d at 257, § 2B3.1(b)(2)(F) of the
Guidelines requires a two-level increase in offense level when
the defendant‘s conduct and statements were so threatening
that they amounted to a threat of death. This enhancement
applies when the defendant has ―engaged in conduct that
would instill in a reasonable person, who is a victim of the
offense, a fear of death.‖ Thomas, 327 F.3d at 255 (quoting
USSG § 2B3.1 app. n.6).

       Before the Supreme Court decided Booker, we had
occasion to review district court applications of the ―threat of
death‖ enhancement. See, e.g., Thomas, 327 F.3d at 254;



                               8
United States v. Day, 272 F.3d 216, 217 (3d Cir. 2001);
Figueroa, 105 F.3d at 875. Each time we affirmed the district
court‘s decision to impose the enhancement. In most of the
cases, the defendant had explicitly threatened death or clearly
stated that he possessed a weapon, see, e.g., Day, 272 F.3d at
217; Figueroa, 105 F.3d at 876–77, 880, but we also deferred
to the district court‘s determination in more ambiguous
circumstances. For example, in Thomas, the defendant
handed the teller a note stating: ―Do exactly what this says,
fill the bag with $100s, $50s and $20s, a dye pack will bring
me back for your ass, do it quick now.‖ 327 F.3d at 254. We
noted that whether the defendant‘s conduct actually amounted
to a threat of death was ―not free from doubt,‖ but determined
that the district court‘s application of the threat of death
enhancement was not clear error. Id. at 257.

       Zabielski‘s conduct less clearly amounts to a threat of
death than any of the conduct we have previously
considered—even in Thomas, where we expressed some
uncertainty as to whether the enhancement was appropriate.
Zabielski neither stated that he had a weapon nor explicitly
threatened death; indeed, he did not explicitly threaten
anything at all. He made a statement to the teller that could
be taken as an implicit threat—―you have two minutes‖—and
he had a bulge in his pocket.

       Now that the Guidelines are advisory, however, the
District Court‘s imposition of the threat of death enhancement
does not carry nearly the same significance it did before the
Supreme Court decided Booker. In this appeal, Zabielski
concedes that his initial Guidelines range was accurately
calculated, and there is no real suggestion that the District
Court misapprehended any of the relevant facts surrounding
the threat. Zabielski challenges only the two-level increase,



                              9
which was dependent upon the District Court‘s understanding
of, and appreciation for, the manner in which the bank
robbery was committed. We must decide whether the two-
level increase influenced the sentence imposed.

       ―[A] non-constitutional error is harmless when ‗it is
highly probable that the error did not prejudice‘ the
defendant.‖ United States v. Langford, 516 F.3d 205, 215 (3d
Cir. 2008) (quoting Gov’t of Virgin Islands v. Toto, 529 F.2d
278, 284 (3d Cir. 1976)). In the context of a Guidelines
calculation error, this means that the record must demonstrate
that there is a high probability ―that the sentencing judge
would have imposed the same sentence under a correct
Guidelines range, that is, that the sentencing Guidelines range
did not affect the sentence actually imposed.‖ Id. at 216.
Because ―district courts must begin their analysis with the
Guidelines and remain cognizant of them throughout the
sentencing process,‖ Gall v. United States, 552 U.S. 38, 50
n.6 (2007), it usually will be difficult for an appellate court to
conclude with sufficient confidence that the same sentence
would have been imposed absent a clear statement to that
effect by the sentencing judge. See Langford, 516 F.3d at
212. An assumption that a district court would have imposed
the same sentence regardless of the error would normally
―place[] us in the zone of speculation and conjecture.‖ Id. at
218 (quoting United States v. Conlan, 500 F.3d 1167, 1170
(10th Cir. 2007)).

       In the typical case, an erroneous calculation of the
defendant‘s base offense level or criminal history will not be
harmless, particularly when the sentence imposed suggests
that the district court chose to adhere to the advisory
Guidelines range. In United States v. Langford, for example,
the district court mistakenly assigned the defendant a criminal



                               10
history category of IV instead of III. Id. at 211. The district
court sentenced Langford to 46 months‘ imprisonment, a
sentence that fell within both the erroneously calculated
Guidelines range (46 to 57 months) and the correct
Guidelines range (37 to 46 months). Id. at 208, 210–11, 216–
19. In holding that the error was not harmless, we noted that
―where a court miscalculates a defendant‘s criminal history,
its attempts to avoid disparity between defendants pursuant to
§ 3553(a)(6) will be misguided as it ineluctably will compare
the defendant to others who have committed the same offense
but are in a different criminal history category.‖ Id. at 212–
13. Furthermore, because the district court imposed a
bottom-of-the-Guidelines sentence, it was reasonable to
assume that, absent the error, the sentencing judge might have
imposed a bottom-of-the-Guidelines sentence pursuant to the
lower, correct range. See id. at 216 & n.3, 219. Thus,
whether the erroneous Guidelines range affected Langford‘s
sentence was unclear, and the court made no explicit
clarifying statements. See id. at 218; see also United States v.
Smalley, 517 F.3d 208, 211, 215–16 (3d Cir. 2008). As a
result, we were unable to conclude that there was a high
probability that the district court would have imposed the
same sentence under both the erroneous and the applicable
Guidelines ranges.

       At the same time, we recognized that, ―[i]n the rare
case,‖ it may be possible to discern from the record that the
sentencing Guidelines range did not affect the actual
sentence. See Langford, 516 F.3d at 218 (citing Flores, 454
F.3d at 162). The erroneous application of an enhancement—
when it is clear from the record that the district court correctly
apprehended both the facts underlying that enhancement and
the significance of those facts—is more likely to be harmless




                               11
than the erroneous calculation of a defendant‘s initial
Guidelines range. This is because the purpose of an
enhancement is to train the district court‘s attention on the
details of the crime. The threat of death enhancement at issue
in this appeal, for example, required the court to consider the
myriad types of threats that may occur in a robbery, and
determine the appropriate level of punishment given the
severity of the threat used by the defendant. Since Booker,
what is most important is that the sentencing judge
understands the facts of the case, grasps their significance,
and incorporates them into a just sentence. To put it more
colloquially, the mechanical application of ―plus two points‖
or ―minus two points‖ is far less significant now that the
Guidelines are advisory.

       In addition, an error is more likely to be harmless
when it is clear from the record that the district court decided
to vary from the advisory Guidelines range. For example, in
United States v. Flores, the district court calculated an
advisory Guidelines range of 70 to 87 months‘ imprisonment,
but sentenced the defendant to 32 months‘ imprisonment
based on the § 3553(a) factors—―a term 38 months (and more
than 50 percent) below the bottom of the Court‘s calculated
advisory Guidelines range.‖ 454 F.3d at 162. On appeal,
Flores argued that the court had made three errors in
calculating his Guidelines range, including erroneously
applying a two-level enhancement. Id. If the district court
had made any one of the errors claimed by Flores, the
sentence imposed still would have been below the applicable
Guidelines range. If the district court had made all three
errors, the sentence would have been within the applicable
advisory Guidelines range of 27 to 33 months‘ imprisonment.
Id. Given the district court‘s reliance on the § 3553(a) factors




                              12
and the substantial discrepancy between the sentence imposed
and the calculated Guidelines range, we determined that there
was a high probability that the district court would have
imposed the same sentence regardless of the applicable
advisory Guidelines range, and found that any error made in
calculating the Guidelines range was harmless.3 Id.

      Here, the District Court‘s detailed findings of fact and
explanation convince us there is a high probability that it
would have imposed the same sentence irrespective of the
threat of death enhancement.            The District Court

      3
         Other courts of appeals have determined that a
Guidelines error can be harmless even when the district court
did not explicitly state that it would have imposed the same
sentence under either Guidelines range. See, e.g., United
States v. Savillon-Matute, 636 F.3d 119, 121–22, 124 (4th
Cir. 2011) (finding that any error in application of an
enhancement would have been harmless when defendant
received a sentence slightly below the calculated Guidelines
range but above the purportedly applicable Guidelines range
because it was clear from the record as a whole that the court
focused on the § 3553(a) factors); United States v. Batista,
684 F.3d 333, 339, 346–47 (2d Cir. 2012) (imposition of a
four-level enhancement would have been harmless when
court imposed a sentence that was significantly lower than the
Guidelines range because of a downward departure for
cooperation); see also United States v. Coppola, 671 F.3d
220, 251 n.28 (2d Cir. 2012) (―[J]ust as a single unambiguous
statement can permit us to identify a Guidelines error as
harmless in some circumstances, we can draw the same
conclusion from a careful review of the totality of a
sentencing record.‖ (internal citation omitted)).



                             13
demonstrated its awareness of the details of the crime,
including Zabielski‘s demeanor, his statements, and his
physical appearance. Although the District Court found the
threat of death enhancement applicable, it fully appreciated
the context surrounding Zabielski‘s conduct. The Court then
conducted a thorough analysis of the § 3553(a) factors. After
hearing and considering Zabielski‘s allocution, the District
Court exercised its discretion to give Zabielski a substantial
break, sentencing him to 24 months‘ incarceration, which was
13 months below the calculated Guidelines range of 37 to 46
months. Even more poignant than Flores, here the sentence
imposed also fell below the range that would have been
applicable without the enhancement (30 to 37 months). The
record does not suggest in any way that the 24-month
sentence was influenced by either the Guidelines range
established by the District Court or the range Zabielski
requested; instead, the District Court chose ―to disregard the
Guidelines as too severe in such a way that we can be certain
that the miscalculation had no effect on the sentence
imposed.‖ Langford, 516 F.3d at 218. Because the Court
―clearly considered all the factors in 18 U.S.C. § 3553(a) in
reaching its sentence and used its discretion in light of these
factors, rather than in the application of a specific downward
departure, to go below his advisory Guidelines range to
identify the appropriate sentence,‖ Flores, 454 F.3d at 162,
any error regarding the threat of death enhancement was
harmless.4


       4
          Contrary to Zabielski‘s contention in his Rule 28(j)
letter, our recent decision in United States v. Castro, 704 F.3d
125 (3d Cir. 2013), does not affect this analysis. In Castro,
the defendant was convicted by a jury on one count of making



                              14
       For the benefit of future cases, we emphasize that
where, as here, the district court does not explicitly state that
the enhancement had no effect on the sentence imposed, it
usually will be difficult to ascertain that the error was
harmless. An explicit statement that the district court would
have imposed the same sentence under two different ranges
can help to improve the clarity of the record, promote
efficient sentencing, and obviate questionable appeals such as
this one. As the Court of Appeals for the Eleventh Circuit has
noted:

       [P]ointless reversals and unnecessary do-overs
       of sentence proceedings can be avoided if
       district courts faced with disputed guidelines
       issues state that the guidelines advice that
       results from decision of those issues does not
       matter to the sentence imposed after the
       § 3553(a) factors are considered. Likewise, if
       resolution of the guidelines issue does matter to
       the judge‘s ultimate sentencing decision, noting
       that it does will help focus our attention on the
       issues that matter.



a material false statement to federal agents and pleaded guilty
to conspiracy. Id. at 129. On appeal, we vacated his
conviction for making a false statement. Because this
conviction had been used to increase the defendant‘s sentence
for the conspiracy charge, we remanded the case so that the
district court could reconsider the sentence. Id. at 142–44.
Remand was necessary because the original sentence was
based, in part, on a crime of conviction that was later deemed
invalid. No such error occurred in Zabielski‘s case.



                               15
United States v. Keene, 470 F.3d 1347, 1349 (11th Cir. 2006)
(quoting United States v. Williams, 431 F.3d 767, 773 (11th
Cir. 2005) (Carnes, J., concurring)) (internal quotation marks
and citations omitted). Though probative of harmless error,
these statements will not always suffice to show that an error
in calculating the Guidelines range is harmless; indeed, a
district court still must explain its reasons for imposing the
sentence under either Guidelines range. See Smalley, 517
F.3d at 214 (noting that if a departure or variance would be
necessary to reach the actual sentence absent the Guidelines
calculation error, the reasons for that departure or variance
must be explained); United States v. Wright, 642 F.3d 148,
154 n.6 (3d Cir. 2011) (same). But if the applicability of an
enhancement is uncertain, and the enhancement has no
bearing on the sentence imposed by the district court, a
thorough explanation of the district court‘s reasoning can help
us identify when an erroneous Guidelines calculation had no
effect on the final sentencing determination so we can avoid
―setting aside a perfectly reasonable sentence and sending the
case back for more proceedings which probably will result in
the same sentence being imposed again.‖ Williams, 431 F.3d
at 774 (Carnes, J., concurring).

                              III

       In addition to his challenge to the application of the
threat of death enhancement, Zabielski challenges the
substantive reasonableness of his sentence. Because none of
his arguments comes close to satisfying our very deferential
standard of review, see Tomko, 562 F.3d at 568, we discuss
them only briefly.

      As we noted already, the District Court thoroughly
considered the relevant § 3553(a) factors, and provided



                              16
numerous reasons for sentencing Zabielski to 24 months in
prison. It considered, among other things, Zabielski‘s
background and past criminal activity, the seriousness of his
crime, and the fact that he was ―bold enough to commit this
crime in his own backyard,‖ which demonstrated a lack of
respect for his community. App. 298–99. The District Court
also considered the need to deter Zabielski and others from
future criminal conduct and the need to protect the public
from further crimes that Zabielski might commit. It then
weighed those factors against the remorse Zabielski showed
at the sentencing hearing, and determined that 24 months‘
imprisonment was appropriate.


       Despite the Court‘s detailed discussion of the
§ 3553(a) factors, Zabielski argues that his sentence is too
harsh because the District Court: (1) relied on unsubstantiated
assumptions about bipolar disorder; (2) relied on
unsubstantiated assumptions about his criminal background;
and (3) sentenced him to imprisonment or increased the
length of his sentence to facilitate rehabilitation. Zabielski
has not shown that the District Court‘s speculation about the
effects his substance abuse had on his bipolar disorder
affected his sentence. And Zabielski‘s other two claims—that
the District Court erred in relying on his bare arrest record
and that it erred in sentencing him for a longer period to
provide treatment or rehabilitation—lack any support in the
record.

                              1

       Zabielski argues that the District Court sentenced him
based, in part, on unsupported assumptions about bipolar
disorder, rendering his sentence unreasonable. He suggests



                              17
that his sentence would have been lower had the District
Court not relied on the unsupported belief that his substance
abuse and his unemployment were volitional, and that he was,
to some degree, responsible for his own mental condition.
       To the extent that the District Court considered
Zabielski‘s history of substance abuse and unemployment in
determining his sentence, it relied on assumptions supported
by the record. Zabielski does not dispute that he used illicit
drugs and, at the time of sentencing, he continued to drink
alcohol and was unemployed.

       The District Court did speculate that Zabielski may
have exacerbated his mental illness by abusing drugs and
alcohol. Zabielski claims that this speculation had no basis in
any of the evidence presented, and argues that appellate
courts have reversed judgments of sentence when they are
based on unsupported assumptions about social science. See
United States v. Olhovsky, 562 F.3d 530, 553 (3d Cir. 2009);
United States v. Dorvee, 616 F.3d 174, 188 (2d Cir. 2010);
United States v. Miller, 601 F.3d 734, 740 (7th Cir. 2010);
United States v. Bradley, 628 F.3d 394, 401 (7th Cir. 2010).

       The cases upon which Zabielski relies are inapposite.
In each of those cases, the unsupported assumptions played a
significant role in the sentencing determination. Moreover,
those cases involved child pornography and sexual conduct
with minors, and the sentencing judges‘ beliefs about
recidivism, though not supported by evidence in the record,
were central to the judges‘ reasoning. See Olhovsky, 562 F.3d
at 547–50; Dorvee, 616 F.3d at 177–78; Miller, 601 F.3d at
739–40; Bradley, 628 F.3d at 399–401. Even then, the
assumptions about recidivism did not, by themselves, render
the defendants‘ sentences unreasonable. Instead, the courts




                              18
considered broadly whether the sentence imposed was
reasonable, and the unsupported assumption played one part
in that larger inquiry. See, e.g., Dorvee, 616 F.3d at 184–86.
        Here, by contrast, the District Court made several stray
comments in the course of a detailed sentencing hearing, and
Zabielski now attempts to imbue those statements with more
significance than is warranted. Viewing the sentencing
hearing as a whole and the resulting sentence, the District
Court‘s comments about the causes of Zabielski‘s mental
disorder do not render the sentence substantively
unreasonable.
                                 2

       Zabielski also argues that the District Court improperly
relied on his arrest record in determining his sentence. He
correctly notes that ―a bare arrest record—without more—
does not justify an assumption that a defendant has committed
other crimes.‖ United States v. Berry, 553 F.3d 273, 284 (3d
Cir. 2009). Nevertheless, a sentencing court may consider
―[p]rior similar adult criminal conduct not resulting in a
criminal conviction,‖ USSG § 4A1.3(a)(2)(E), as long as that
conduct has been proven by a preponderance of the evidence.
See Berry, 553 F.3d at 281. Here, the District Court relied on
more than Zabielski‘s ―bare arrest record‖ in assessing his
background—it relied on testimony from an investigating
officer who described Zabielski‘s past criminal conduct. The
District Court was entitled to consider that information at
sentencing, even though the conduct did not result in a
conviction.

                               3

      Finally, Zabielski argues that the District Court might
have imposed a longer term of incarceration to ensure that he



                              19
received the treatment he needed for his bipolar disorder.
Under the Sentencing Reform Act, courts cannot impose or
lengthen a prison term merely to promote an offender‘s
rehabilitation. Tapia v. United States, 131 S. Ct. 2382, 2391
(2011); United States v. Manzella, 475 F.3d 152, 161 (3d Cir.
2007). This assuredly does not mean, however, that judges
are prohibited from mentioning rehabilitation during the
sentencing hearing. Courts may still, for example, ―discuss[]
the opportunities for rehabilitation within prison or the
benefits of specific treatment or training programs.‖ Tapia,
131 S. Ct. at 2392.

       The few statements of which Zabielski complains are
taken out of context. During the sentencing hearing, the
District Court noted:

      I‘ve looked at the fact that you have an
      extensive mental health history. And one
      reason why I think that incarceration at this
      point in time is necessary is the fact that you
      don‘t seem to be able to live up to the
      conditions that you need to maintain in order to
      keep yourself sober and on your medications.

App. 306. This statement does not indicate that the District
Court sentenced Zabielski to ensure that he received
treatment.     Zabielski argued throughout his sentencing
hearing that his mental illness justified a lower sentence or
probation. He claimed that he had begun to manage his
illness better since the robbery and was less likely to commit
additional crimes. The District Court, after considering
Zabielski‘s past conduct, did not believe he was effectively
managing his illness. This statement reflects an exchange
between the defendant and the sentencing judge; it does not



                             20
show that the District Court imposed a longer sentence to
ensure that Zabielski received the treatment that he needed.
Cf. Tapia, 131 S. Ct. at 2385, 2393 (remand was appropriate
when the district court explained that ―one of the factors that
affects [the length of the sentence] is the need to provide
treatment. In other words, so she is in long enough to get the
500 Hour Drug Program, number one‖); Manzella, 475 F.3d
at 155, 162 (remand was appropriate when the district court
listed, among other reasons for the sentence, the need to
―provide the Defendant with needed and effective educational
or vocational training, medical care, or other corrective
treatment‖).

      The District Court also stated:

      [T]he BOP, in my estimation, can treat your
      bipolar disorder. They can treat your diabetes.
      They do have the medications available to
      you. . . . You have a history of depression,
      anxiety, and panic disorders as well. I think
      those can be addressed at the BOP. And in my
      estimation, the BOP generally goes beyond
      community standards for mental health. So, I
      think whatever you‘re going to get in a facility
      is better than you could get in West Newton,
      especially if you‘re not working full time, and if
      you don‘t have [an insurance] card, and you
      don‘t have the money, because you‘re not
      working to pay for the medications.

App. 309–10. This statement is a response to the arguments
raised by Zabielski in the course of his sentencing hearing.
Zabielski argued that because of limited BOP resources, he
may not be able to receive the treatment that he needs in



                              21
prison. The District Court disagreed, finding that BOP
facilities were capable of accommodating his needs. This
type of reference to rehabilitation is, under Tapia, both
permitted and encouraged. See 131 S. Ct. at 2392.

                             IV

       For the reasons stated, we hold that the application of
the threat of death enhancement was harmless error, and
Zabielski‘s sentence was not substantively unreasonable.
Accordingly, we will affirm the District Court‘s judgment of
sentence.




                             22